Citation Nr: 0939723	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-16 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

The validity of the overpayment created by reduction of 
special monthly compensation at the housebound rate while the 
Veteran was hospitalized at VA expense.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in August 2006, 
by a Department of Veterans Affairs (VA) Committee on Waivers 
& Compromises.  


FINDING OF FACT

While the appeal was pending and before the Board promulgated 
a decision, Veteran died in October 2008.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2007, the Veteran timely perfected an appeal with an 
adverse determination, granting a partial waiver of an 
overpayment with a remaining debt of $3,715.24, created by 
the reduction of special monthly compensation at the 
housebound rate while the Veteran was hospitalized at VA 
expense. 



While the appeal was pending and before the Board promulgated 
a decision, the Veteran died in October 2008.  As a matter of 
law, the Veteran's claim does not survive his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  For this reason, the 
appeal is dismissed for a lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board expresses no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. § 
20.1106.

The Board's dismissal of the appeal does not affect the right 
of an eligible person to file a request to be substituted as 
the Veteran for the purpose of processing the claim to 
completion.  Such request must be filed not later than one 
year after the date of the Veteran's death.  Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 
122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).

As provided for in this new provision, a person eligible for 
substitution will include a person who would be eligible to 
receive accrued benefits under 38 U.S.C.A. § 5121(a).  The 
Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran should file a request 
for substitution with the VA regional office from which the 
claim originated, which is listed on the first page of this 
decision.

ORDER

The appeal is dismissed.

___________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


